DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks of 3/16/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 9-11, 14-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas et al. (US 2018/0060827, hereinafter Abbas; already of record in the IDS), in view of Marco et al. (US 2017/0098377, hereinafter Marco; already of record in the IDS), further in view of Haque et al. (US 2019/0051174, hereinafter Haque).

Regarding claim 1, Abbas discloses:
A method (Abstract), comprising:
receiving vehicle telemetry data at a computer system, the vehicle telemetry data indicating a respective geographical location of [an] autonomous vehicle… (Paragraphs [0062]-[0063], [0085], and [0122]-[0123]); 
receiving user profile data at the computer system, the user profile data indicating a respective geographical location of each user of a plurality of users (Paragraphs [0025]-[0027]);
estimating, at the computer system based on the user profile data, one or more future requests by one or more of the users for use of one or more of the plurality of autonomous vehicles, each future request being associated with a respective geographical location and a respective future time (Paragraphs [0079]-[0082])…
transmitting, from the computer system, one or more command signals to one or more of the plurality of autonomous vehicles based on the one or more future requests, each command signal comprising instructions for a respective autonomous vehicle to navigate to a respective geographical location at the respective future time (Paragraphs [0092]-[0097]).
Abbas does not disclose:
…
…each autonomous vehicle of a plurality of autonomous vehicles;
… wherein at least some of the one or more future requests are estimated based on an 
estimated weather condition at a respective geographical location at a respective future time; and
…
However in the same field of endeavor, Marco teaches a system for preemptively 
navigating drivers to an event location to transport passengers upon completion of the event (Paragraph [0002]) and more specifically:
…
…each autonomous vehicle of a plurality of autonomous vehicles (Paragraphs [0015] and 
[0084], i.e. navigating multiple autonomous vehicles);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of …each autonomous vehicle of a plurality of autonomous vehicles;…, as taught by Marco. Doing so would allow for multiple drivers or autonomous vehicles to drive multiple passengers, as recognized by Marco (Paragraph [0002]).
	The combination of Abbas and Marco does not teach:
	…
	… wherein at least some of the one or more future requests are estimated based on an estimated weather condition at a respective geographical location at a respective future time; and
	…
	However in the same field of endeavor, Haque teaches methods for determining projected locations for providers to better match providers in response to a transport request (Abstract) and more specifically:
…
	… wherein at least some of the one or more future requests are estimated based on an estimated weather condition methods, for determining projected locations for providers to better match providers in response to a transport request at a respective future time (Paragraphs [0022], [0033]-[0034], [0076] i.e. projected location model for to connect providers to pick-ups in the future based on weather data expected at the time of the future pick up); and
	…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of …wherein at least some of the one or more future requests are estimated based on an estimated weather condition at a respective geographical location at a respective future time; and…, as taught by Haque. Doing so would allow for the dynamic transportation matching system to be matched more efficiently, reducing delay for the provider and requestor, and improving the efficiency of the system by preventing provider system resources from being taken from other service areas and decreasing provider inefficient rerouting upon matching, as recognized by Haque (Abstract).

Regarding claim 2, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses: wherein the vehicle telemetry data comprises an indication of a route of an autonomous vehicle of the plurality of autonomous vehicles (Paragraphs [0062]-[0063]).

Regarding claim 4, the combination of Abbas, Marco, and Haque teaches of the limitations of claim 1. Additionally, Abbas discloses: wherein the user profile data comprises an indication of a travel history of a user of the plurality of users (Paragraph [0081]).

Regarding claim 5, the combination of Abbas, Marco, and Haque teaches the method 
of claim 1. Abbas does not disclose: 
wherein the user profile data comprises one or more demographic indicators of a user of the plurality of users. 
	However in the same field of endeavor, Marco teaches: wherein the user profile data comprises one or more demographic indicators of a user of the plurality of users (Paragraph [0044]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of wherein the user profile data comprises one or more demographic indicators of a user of the plurality of users, as taught by Marco. Doing so would facilitate the efficient pairing of passengers and drivers in a taxi service, as recognized by Marco (Paragraph [0003]).

Regarding claim 6, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses: wherein the user profile data comprises an indication of a preference of a user of the plurality of users (Paragraphs [0081]-[0082]).

Regarding claim 7, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses: wherein the one or more command signals comprise instructions to an autonomous vehicle of the plurality of autonomous vehicles to navigate to a location associated with a user of the plurality of users (Paragraphs [0092]-[0097] and [0122]-[0123], i.e. multiple autonomous vehicles in a system as disclosed would consist of a plurality of autonomous vehicles).

Regarding claim 9, the combination of Abbas, Marco, and Haque teaches of the limitations of claim 1. Additionally, Abbas discloses: wherein the one or more future requests are estimated based on a predictive model of a future demand for use of one or more of the plurality of autonomous vehicles (Paragraph [0095]-[0096]).

Regarding claim 10, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses: wherein the one or more future requests are estimated based on event information indicating an occurrence or predicted occurrence of one or more events (Paragraph [0095] - [0096]).

Regarding claim 11, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses: wherein the one or more future requests are estimated based on a current demand for use of one or more of the plurality of autonomous vehicles (Paragraph [0095]-[0096], i.e. predictor predicts if the vehicle will likely be used for a future, yet unscheduled calendar event).

Regarding claim 14, the combination of Abbas, Marco, and Haque teaches the method 
of claim 1.
The combination of Abbas, Marco, and Haque further teaches:
receiving, at the computer system, a request by a first user for use of an autonomous vehicle (Abbas: Paragraphs [0016]-[0019]; Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either);
estimating, at the computer system, a first length of time associated with assigning a first autonomous vehicle of the plurality of autonomous vehicles for exclusive use of the first user and fulfilling the request using the first autonomous vehicle (Abbas: Paragraphs [0016]-[0019]; Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either);
estimating, at the computer system, a second length of time associated with assigning a second autonomous vehicle of the plurality of autonomous vehicles for shared use between the first user and one or more additional users and fulfilling the request using the second autonomous vehicle (Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either); and
transmitting, using the computer system, an indication of the first length of time and the 
second length of time to the user (Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either).
The motivation to combine the references is the same as stated in claim 5 above.

Regarding claim 15, the combination of Abbas, Marco, and Haque teaches the method
of claim 14. The combination of Abbas and Marco further teaches:
	receiving, at the computer system, an input from the first user selecting one of the first autonomous vehicle or the second autonomous vehicle (Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either); and
responsive to receiving the input from the first user, assigning the first autonomous vehicle or second autonomous vehicle to fulfill the request (Marco: Fig. 6; Paragraphs [0019], [0086]-[0088], [0042], and [0104]-[0107], i.e. offering a passenger share option for a user and displaying the time saved and estimated time of either).
The motivation to combine the references is the same as stated in claim 5 above.

Regarding claim 18, the combination of Abbas, Marco, and Haque teaches all of the limitations of claim 1. Additionally, Abbas discloses:
receiving, at the computer system, a first request from a first user for use of one of the autonomous vehicles, the first request being associated with a first priority metric (Paragraphs [0068] and [0102]);
receiving, at the computer system, a second request from a second user for use of one of the autonomous vehicles, the second request being associated with a second priority metric (Paragraphs [0068] and [0102]);
determining, by the computer system, that the first priority metric is greater than the second priority metric (Paragraphs [0068] and [0102]); and
responsive to determining that the first priority metric is greater than the second priority metric, assigning an autonomous vehicle to the first user prior to assigning an autonomous vehicle to the second user (Paragraphs [0068] and [0102]).

Regarding claims 19 and 20, the claim(s) recites analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.
Regarding claim 19, Abbas further discloses: 
A first device comprising:
one or more processors (Fig. 9 Element 912);
memory (Fig. 9 Element 913) ; and
one or more programs stored in memory (Fig. 9 Element 932),…
Regarding claim 20, Abbas further discloses: 
A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device, the one or more programs including instructions (Fig. 9 Element 932)…
	
	Regarding claim 21, the combination of Abbas, Marco, and Haque teaches all the limitations of claim 1. The combination of Abbas, Marco, and Haque further teaches: wherein at least some of the one or more future requests are estimated based on estimated road construction at a respective future time (Haque: Paragraphs [0022], [0024], [0033]-[0034], [0070], [0076], i.e. projected location model for to connect providers to pick ups in the future based on construction detours expected at the time of the future pick up).
	The motivation to combine the references is the same as for claim 1 above.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbas, Marco, and Haque, as applied to claim 1 above, in view of Abhyanker (US 9373149; already of record in the IDS).

Regarding claim 8, the combination of Abbas, Marco, and Haque teaches the method of claim 1.
The combination of Abbas, Marco, and Haque does not teach: wherein the one or more command signals comprise instructions to an autonomous vehicle of the plurality of autonomous vehicles to navigate to a location associated with an electrical charging station.
	However in the same field of endeavor, Abhyanker teaches an autonomous neighborhood vehicle controllable through a neighborhood social network (Abstract) and more specifically: wherein the one or more command signals comprise instructions to an autonomous vehicle of the plurality of autonomous vehicles to navigate to a location associated with an electrical charging station (Col. 18 Lines 27-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of wherein the one or more command signals comprise instructions to an autonomous vehicle of the plurality of autonomous vehicles to navigate to a location associated with an electrical charging station, as taught by Abhyanker. Doing so would allow for charging when the vehicle battery level is at a certain threshold, as recognized by Abhyanker (Col. 18 Lines 27-43).

Claim 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbas, Marco, and Haque, as applied to claim 1 above, in view of Sweeney et al. (US 10495471, hereinafter Sweeney; already of record).

Regarding claim 12, the combination of Abbas, Marco, and Haque teaches the method 
of claim 1. The combination of Abbas, Marco, and Haque does not teach:
wherein the one or more command signals comprise instructions for a first autonomous vehicle to convey a first user along a first portion of a route to a destination requested by the first user, wherein the method further comprises:
transmitting, from the computer system, instructions to the first user to navigate a second portion of the route using a public transportation system, and
generating a travel itinerary for the first user, wherein the travel itinerary includes instructions to the first user to navigate the first portion of the route using the first autonomous vehicle, and instructions to the first user to navigate the second portion of the route using the public transportation system.
However in the same field of endeavor, Sweeney teaches obtaining data associated with a destination change request from a passenger of the autonomous vehicle (Abstract) and more specifically:
wherein the one or more command signals comprise instructions for a first autonomous vehicle to convey a first user along a first portion of a route to a destination requested by the first user (Fig. 4; Col. 5 Lines 8-20; Col. 13 Lines 1-43, i.e. switching from an autonomous vehicle to a bus, e.g. a public transit bus), wherein the method further comprises:
transmitting, from the computer system, instructions to the first user to navigate a second portion of the route using a public transportation system (Fig. 4; Col. 5 Lines 8-20; Col. 13 Lines 1-43, i.e. switching from an autonomous vehicle to a bus, e.g. a public transit bus), and
generating a travel itinerary for the first user, wherein the travel itinerary includes instructions to the first user to navigate the first portion of the route using the first autonomous vehicle, and instructions to the first user to navigate the second portion of the route using the public transportation system (Fig. 4; Col. 5 Lines 8-20; Col. 13 Lines 1-43, i.e. switching from an autonomous vehicle to a bus, e.g. a public transit bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of wherein the one or more command signals comprise instructions for a first autonomous vehicle to convey a first user along a first portion of a route to a destination requested by the first user, wherein the method further comprises: transmitting, from the computer system, instructions to the first user to navigate a second portion of the route using a public transportation system, and generating a travel itinerary for the first user, wherein the travel itinerary includes instructions to the first user to navigate the first portion of the route using the first autonomous vehicle, and instructions to the first user to navigate the second portion of the route using the public transportation system, as taught by Sweeney. Doing so would allow for an autonomous vehicle to stop at destinations that are more autonomous vehicle friendly, as recognized by Sweeney (Col. 3 Lines 1-15).

Regarding claim 16, the combination of Abbas, Marco, and Haque teaches the method of claim 1. The combination of Abbas, Marco, Haque, and Sweeny further teaches:
determining, by the computer system, that a first autonomous vehicle is conveying a first user to a first destination requested by the first user (Sweeney: Fig. 2; Col. 3 Lines 1-15; Col. 8 Line 46 - Col. 9 Line 49; Col. 10 Lines 7-24);
determining, by the computer system, that navigating to a second destination different from the first destination increases an efficiency of an operation of the first autonomous vehicle (Sweeney: Col. 3 Lines 1-15, i.e. changing to a destination that is autonomous vehicle friendly);
transmitting, from the computer system to the first autonomous vehicle, an indication of the second destination for display to the first user (Sweeney: Fig. 2; Col. 3 Lines 1-15; Col. 8 Line 46 - Col. 9 Line 49; Col. 10 Lines 7-24);
receiving, at the computer system from the first autonomous vehicle, an input by the first user accepting the second destination (Sweeney: Fig. 2; Col. 3 Lines 1-15; Col. 8 Line 46 - Col. 9 Line 49; Col. 10 Lines 7-24); and
responsive to receiving the input by the first user, transmitting, from the computer system to the first autonomous vehicle, one or more command signals instructing the first autonomous vehicle to navigate to the second destination instead of the first destination (Sweeney: Fig. 2; Col. 3 Lines 1-15; Col. 8 Line 46 - Col. 9 Line 49; Col. 10 Lines 7-24).
The motivation to combine the references is the same as stated in claim 12 above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbas, Marco, and Haque, as applied to claim 1 above, in view of DeLizio (US 2018/0202822; already of record on the IDS).

Regarding claim 13, the combination of Abbas, Marco, and Haque teaches the method of 
claim 1. 
	Abbas further discloses:
	…
wherein the method further comprises:
receiving, at the computer system, a request by a first user for use of the first autonomous vehicle at the first location (Paragraphs [0016]-[0019]), and
responsive to receiving the request by the first user, assigning the first autonomous 
vehicle to the first user (Paragraphs [0016]-[0019]).
The combination of Abbas, Marco, and Haque does not teach:
wherein the one or more command signals comprise instructions to a first autonomous vehicle to idle at a first location; and
…
	However in the same field of endeavor, DeLizio teaches a method for an autonomous vehicle obtaining services (Abstract) and more specifically:
wherein the one or more command signals comprise instructions to a first autonomous vehicle to idle at a first location (Paragraphs [0093] and [0095]); and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of wherein the one or more command signals comprise instructions to a first autonomous vehicle to idle at a first location…, as taught by DeLizio. Doing so would allow for enhanced mobility of people, as recognized by DeLizio (Paragraph [0002]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abbas, Marco, and Haque, as applied to claim 1 above, in view of Botea et al. (US 2017/0160092, hereinafter Botea; already of record on the IDS).

Regarding claim 17, the combination of Abbas, Marco, and Haque teaches the method of claim 1.
Abbas further discloses:
receiving, at the computer system, a request from a first user for a first autonomous
vehicle, the request comprising an indication of a first location of the first user (Paragraphs [0016]-[0019]);
…
The combination of Abbas, Marco, and Haque does not teach:
…
determining, by the computer system, that picking up the user at a second location different from the first location increases an efficiency of an operation of the first autonomous vehicle;
in accordance with the determining that picking up the user at the second location different from the first location increases the efficiency of the operation of the first autonomous vehicle, transmitting, from the computer system to the first user, an indication of the second location;
receiving, at the computer system from the first user, an input by the first user accepting the second location; and
responsive to receiving the input by the first user:
transmitting, from the computer system to the first autonomous vehicle, one or more command signals instructing the first autonomous vehicle to navigate to the second location instead of the first location, and
transmitting, from the computer system to the first user, an instruction to navigate to the second location for pickup by the first autonomous vehicle.
However in the same field of endeavor, Botea teaches a method for routing a vehicle for hire includes receiving a request to pick up a passenger at a predetermined time (Abstract) and more specifically:
…
determining, by the computer system, that picking up the user at a second location different from the first location increases an efficiency of an operation of the first autonomous vehicle (Fig. 1 Elements S109 and S110; Paragraphs [0044]-[0045], i.e. selecting a spot that does not jeopardize the pickup time instead of one that does is increasing operational efficiency of the autonomous vehicle);
in accordance with the determining that picking up the user at the second location different from the first location increases the efficiency of the operation of the first autonomous vehicle, transmitting, from the computer system to the first user, an indication of the second location (Paragraph [0046]);
receiving, at the computer system from the first user, an input by the first user accepting the second location (Paragraph [0046], i.e. providing a recommendation of an action to be taken is accepting); and
responsive to receiving the input by the first user:
transmitting, from the computer system to the first autonomous vehicle, one or more command signals instructing the first autonomous vehicle to navigate to the second location instead of the first location (Paragraph [0044]-[0046]), and
transmitting, from the computer system to the first user, an instruction to navigate to the second location for pickup by the first autonomous vehicle (Paragraph [0044]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Abbas to incorporate the teachings of …determining, by the computer system, that picking up the user at a second location different from the first location increases an efficiency of an operation of the first autonomous vehicle; in accordance with the determining that picking up the user at the second location different from the first location increases the efficiency of the operation of the first autonomous vehicle, transmitting, from the computer system to the first user, an indication of the second location; receiving, at the computer system from the first user, an input by the first user accepting the second location; and responsive to receiving the input by the first user: transmitting, from the computer system to the first autonomous vehicle, one or more command signals instructing the first autonomous vehicle to navigate to the second location instead of the first location, and transmitting, from the computer system to the first user, an instruction to navigate to the second location for pickup by the first autonomous vehicle, as taught by Botea. Doing so would allow a passenger to walk around an area rather than stay at the prearranged pickup location if they prefer to do so, as recognized by Botea (Paragraphs [0006]-[0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663         
/SZE-HON KONG/Primary Examiner, Art Unit 3661